 FULTON INSTRUMENT CO., INC.Fulton Instrument Co., Inc.and Textile Workers Un-ion of America,AFL-CIO. Case 3-RC-5138April 7, 1972DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYPursuant to a Stipulation for Certification UponConsent Election approved by the Regional DirectorforRegion 3 on October 27, 1971, an election bysecret ballot was conducted in the above-entitled pro-ceeding on November 19, 1971, under the directionand supervision of the Regional Director, among theemployees in the stipulated appropriate unit. Uponthe conclusion of the election, a tally of ballots wasfurnished the parties in accordance with the NationalLabor Relations Board Rules and Regulations, Series8, as amended.The tally of ballots shows that of approximately 192eligible voters, 73 cast ballots for, and 91 cast ballotsagainst, the Petitioner. Thirteen ballots were chal-lenged, but are not determinative.On November 24, 1971, the Petitioner filed so-called objections to conduct affecting the results ofthe election. The Regional Director conducted an in-vestigation of the objections and, on January 21, 1972,issued and served upon the parties his Report on Ob-jections, attached, in part, hereto as the Appendix. Inhis report, the Regional Director concluded that theobjections were not properly filed or served in accord-ance with the Board's Rules and Regulations and rec-ommended that the Board overrule the objections intheir entirety. Thereafter, the Petitioner filed excep-tions to the Regional Director's report and a support-ing brief. The Employer filed a brief in answer to thePetitioner's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the policiesof the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4. The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for the213purposes of collective bargaining within the meaningof Section 9(b) of the Act:All production and maintenance employees em-ployed at the Employer's plant located at 7 Mor-rillPlace, Fulton, New York, excluding all officeclerical employees, professional employees, con-fidential employees, technical employees, guardsand supervisors as defined in the Act.5.The Board has considered the RegionalDirector's report, the exceptions, the briefs, and theentire record in this case, and hereby adopts the Re-gional Director's findings and recommendations.'Accordingly, as we have overruled the Petitioner'sobjections and as the tally shows that the Petitionerfailed to secure a majority of the valid ballots cast, weshall issue a Certification of Results of Election.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots has not been cast for Textile Workers Unionof America,AFL-CIO,and that said labor organiza-tion is not the exclusive representative of all the em-ployees,in the unit herein involved,within themeaning of Section 9(a) of the National Labor Rela-tions Act,as amended.APPENDIXOn November 24, the Petitioner filed timely objec-tions to the conduct of the election and to the conductaffecting the results of the election. [Fn. 2 omitted.]The Employer contends that the objections shouldbe overruled because the Petitioner's letter dated No-vember 23 did not contain a sufficient statement ofreasons for the objections, as required by the Board'sRules and Regulations, Section 102.69, citingWilson-Sinclair Co.,191NLRB No. 62. The Employer alsocontends that the second document supplied by thePetitioner on December 27 to support its positiondoes not correct the deficiency of the November 23letter as it was not timely filed.On November 24, the Petitioner filed with the Re-gional Office a letter dated November 23 with affida-vitsof employees and a resume of the allegedobjectionable acts and conduct attached thereto. Al-though the Petitioner served a copy of the letter on theEmployer, it has never furnished the Employer withcopies of the affidavits or resume. Thereafter, on De-cember 27, the Petitioner furnished the Regional Di-rectorand the Employer with a document1We find that the Petitioner's exceptions raise no substantial or materialissues of fact or law which would warrant reversing the Regional Director'sfindings and recommendations.We donot adopt the Regional Director'sapparent finding that the objections were timely filed.196 NLRB No. 24 214DECISIONSOF NATIONAL LABOR RELATIONS BOARDenumerating the acts and conduct it considered objec-tionable.The letter dated November 23, standing alone,lacks the necessary specificity required by the Board'sRules and Regulations to be considered as a validobjection. The letter contains no more than a conclu-sionary statement that the Employer has committedunfair labor practices and a notification that the Peti-tioner intended to file further unfair labor practicecharges. Such a document is insufficient to constituteproper objections in that it fails to comply with Sec-tion 102.69(a) of the Board's Rules and Regulationsrequiring " . . . a short statement of the reasons [forthe objections]." Cf.Wilson-Sinclair Co.,191 NLRBNo. 62. Assuming, however, that the resume and cop-ies of affidavits attached to the letter of November 23provided sufficient particularity to comply with theBoard's Rules and Regulations, the Employer wasnever served with a copy of such material and thefurther requirement under Section 102.69(a) of theRules and Regulations that copies of any objections" ... shall immediately be served on the other partiesby the party filing them ...... was never met. Al-though the petitioner, on December 27, furnished theRegional Director and the Employer with a documentenumerating the acts and conduct, the document wasdifferent from the resume and the material attachedto the letter of November 23 and, in any event, couldnot be considered as having been timely filed or time-ly served.' Having concluded that the Petitioner's ob-jectionswere not properly filed or served inaccordance with the Board's Rules and Regulations,the [Regional Director] recommends that the objec-tions be overruled.CfPeoples NaturalGas, Divisionof Northern Natural Gas Company,191NLRB No 61.